                 Case 1:19-cv-08359-VEC Document 87 Filed 06/14/21 Page 1 of 2




(212) 373-3061

(212) 492-0061

cboehning@paulweiss.com




           June 14, 2021



           By ECF

           Hon. Valerie E. Caproni
           Thurgood Marshall
           United States Courthouse
           40 Foley Square
           New York, NY 10007

                           Relevent Sports, LLC v. FIFA et al., No. 19-cv-8359 (VEC)

           Dear Judge Caproni:

                           We represent defendant FIFA in the above-referenced matter. After
           conferring with counsel for defendant USSF and plaintiff Relevent Sports, LLC, we write
           on behalf of all parties to respectfully request a limited modification of the Court’s rules
           on facemasks for purposes of tomorrow’s hearing in this case. The Court’s COVID-19
           standing order requires visitors to the courthouse to wear masks in all public areas,
           including courtrooms. However, this morning, the Court issued revised protocols,
           pursuant to which district judges may permit participants to remove their masks while in
           the well of the courtroom if all participants in the well are fully vaccinated.

                           In light of the Court’s revised protocols, and in order to facilitate
           argument, we respectfully request that arguing counsel be permitted to remove their
           masks while arguing. In support of our request, we represent that all counsel who will be
           in the well of the courtroom on Tuesday are fully vaccinated (i.e., more than 14 days
      Case 1:19-cv-08359-VEC Document 87 Filed 06/14/21 Page 2 of 2

Hon. Valerie E. Caproni                                                                    2


have passed since their second shot in a 2-dose vaccination series or their one shot in a 1-
dose vaccination). All parties join in this request.

                                        Respectfully submitted,

                                        /s/ H. Christopher Boehning

                                        H. Christopher Boehning

cc:    All Counsel of Record (via ECF)
